                                                                                                                                                   29
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November l, 1987)
                                     v.

             Jose Guadalupe Camacho-Rubalcava                                     Case Number: 3:19-mj-20889

                                                                                 Martha McNab Hall
                                                                                 Defendant's Attorney


REGISTRATION NO. 83323298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of
                                          ~--_:_-------------------~----
      was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

      The defendant has been found not guilty on count(s)
                                                                             ~-----------------~

      Count(s)                                                                    dismissed on the motion of the United States.
                   ~-----------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                 r'l (' J
                      D TIME SERVED                      ~    __  L_..,_/_/_____ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                                                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change inthe defendant's economic circumstances.

                                                                               Friday, February 15, 2019
                                                                               Date of Imposition of Sentence


Received
             ~ousM;-;---,_____f_IL_E_D_ _
                                                                               HO 0    BLE KAREN S. CRAWFORD
                                                                               UNITED STATES MAGISTRATE JUDGE

                                                    Feb 15 2019          I
Clerk's Office Copy                           CLERK, U.S. DISTRICT CDURT                                                    3 :19-mj '"20889
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                          BY          s1 encas        DEPUTY
